DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/21/2019 and 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  Applicant claims in claim 4: “kinetic energy is use to convert”. It is believed Applicant meant “used”.  
Applicant claims (in the title) in claim 15 “The rotary induction heater with direct-current excitation…”. It is believed Applicant meant “A”.
Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 14,15,18 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (WO 2011/125485).
Regarding claim 1, Okazaki discloses:
A rotary induction heater with direct-current excitation for heating solid, liquid or gaseous substances (paras 1 and para 14 of description), comprising: 
a magnetic ring (12, Fig 4) comprising direct-current coil (15) configured to generate a constant magnetic field (15, para 14 of description); and 
a rotating mechanical component (111b, Fig 4) configured to convert the constant magnetic field into an alternating magnetic field (paras 72-77); 
wherein the magnetic ring (12, Fig 4) is fixedly connected to a housing (not shown in Fig 4 - better seen as 125, Fig 14) of the rotary induction heater, 
wherein the magnetic ring (12) is adjoined in an axial direction by a rotatable pole wheel (121), the rotatable pole wheel having an inner pole ring (121a) and outer pole ring (121b), 
wherein the rotatable pole wheel (121) is adjoined in the axial direction by an induction ring (110, Fig 14), 
wherein the constant magnetic field is formed between the magnetic ring (12) and the rotatable pole wheel (121, paras 72-77), and 
wherein the alternating magnetic field (paras 72-77) is configured for generating inductive heat (15, para 39) and is formed between the rotatable pole wheel (121) and the induction ring (110).
Okazaki does not disclose the above claimed invention in a single embodiment. However, since Okazaki teaches the invention as claimed above in different embodiments, a skilled artisan would readily recognize the benefit of combining the teachings of the different embodiments to construct applicant’s invention as claimed above, since it would depend on available space (radial versus axial flux machines), size, cost and desired power and/or efficiency.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Okazaki to construct the machine as claimed above.
The motivation to do so would be based on available space (radial versus axial flux machines), size, cost and desired power and/or efficiency.

Regarding claim 4/1, Okazaki discloses, wherein kinetic energy (paras 2,4,5) is use to convert of the constant magnetic field into the alternating magnetic field (paras 72-77), and wherein the kinetic energy is divided into driving energy and braking energy (para 2 of modification 2), the kinetic energy converted into electrical energy in the form of eddy currents, and wherein the eddy currents are converted completely or as far as possible into heat (para 1, and para 2 of modification 4 – inherent since some of the objects of Okazaki is to overcome braking energy and absorb heat through induction)).
Regarding claim 7/1, Okazaki discloses wherein a kinetic differential energy for maintaining rotation of the rotatable pole wheel is applied by an electric motor.
Okazaki does not explicitly mention wherein a kinetic differential energy for maintaining rotation of the rotatable pole wheel is applied by an electric motor. 
However, since Okazaki teaches to overcome the braking forces due to weak winds (para 2 of modification 4), a skilled artisan would readily recognize the benefit of having an electric motor connected wherein a kinetic differential energy for maintaining rotation of the rotatable pole wheel is applied by it.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okazaki wherein a kinetic differential energy for maintaining rotation of the rotatable pole wheel is applied by an electric motor.
	The motivation to do so would be based on desired continuous and un-interrupted power output and allow one to operate the device when weak wind conditions occur.

Regarding claim 8/7, Okazaki discloses wherein the generated heat is transferred in at least one cascade from a hotter region (50, Fig 20) into a colder region (71) so as to increase energy efficiency.
Regarding claim 9/8, Okazaki discloses wherein in a cascade high-temperature oil is used as a heat transfer medium (para 6 of power generation systems) and the heating is possible up to 250° C. without vapor forming (paras 4,5,11).

Regarding claim 14/1, Okazaki discloses wherein a mechanical-magnetic configuration is not axis-related, and a magnetic flux is configured to be aligned either radially or axially (Figs 4,14).

Regarding claim 18/9, Okazaki discloses wherein a heat transfer media in a first cascade (5, Fig 20) and a second cascade (71) are spatially separated from one another by a component of a heat conducting material (paras 4,5,11).

Regarding claim 15, Okazaki discloses:
The rotary induction heater with direct-current excitation (paras 1 and para 14 of description), comprising: 
a heating unit (13), comprising 
a magnetic ring (12, Fig 4) with a direct-current coil (15) for generating a constant magnetic field (para 14 of description), the magnetic ring being adjoined in an axial direction by a rotatable pole wheel (121), 
wherein the rotatable pole wheel (121) comprises an inner pole ring (121a) and/or an outer pole ring (121b), 
which comprise magnetic material as filling material (para 3 of embodiment 1) and which the pole wheel (121) is adjoined to in the axial direction by a fixed induction ring (110, Fig 14), 
wherein a constant magnetic field is formed between the magnetic ring (12) and the rotatable pole wheel (121), and wherein an alternating magnetic field is formed between the rotatable pole wheel (121) and the induction ring (110, paras 72-77).
Okazaki does not disclose the above claimed invention in a single embodiment. However, since Okazaki teaches the invention as claimed above in different embodiments, a skilled artisan would readily recognize the benefit of combining the teachings of the different embodiments to construct applicant’s invention as claimed above, since it would depend on available space (radial versus axial flux machines), size, cost and desired power and/or efficiency.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Okazaki to construct the machine as claimed above.
The motivation to do so would be based on available space (radial versus axial flux machines), size, cost and desired power and/or efficiency.

Allowable Subject Matter
Claims 5,6,10-13,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5/1 inter alia, the specific limitations of “…wherein the generated heat occurs primarily in the induction ring and secondarily in the rotatable pole wheel.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 6/5 is also allowable for depending on claim 5.
In claim 10/8 inter alia, the specific limitations of “…wherein a heat transfer media in a first cascade and a second cascade are spatially separated from one another by a component of a heat conducting material.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 11/1 inter alia, the specific limitations of “…further comprising: a hot-cold water mixing device comprising circulating pumps, wherein the hot-cold water mixing device is integrated in the rotary induction heater.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 12/9  inter alia, the specific limitations of “…further comprising: a check valve configured to prevent mixing of hot water from a reservoir in second cascade and cold water from a return from a third cascade, wherein hot-cold water mixing is configured to take place by way of a hot-cold water mixing device.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 13/1 inter alia, the specific limitations of “…further comprising: a control element, wherein the control element implements self-learning software for modifying control sequences in order to improve energy efficiency.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 16/15 inter alia, the specific limitations of “…the induction ring comprises depressions, which comprise a solid ferromagnetic material”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 17/4 inter alia, the specific limitations of “…wherein the generated heat occurs primarily in the induction ring and secondarily in the rotatable pole wheel…”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834